              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 KESHA S. PACKER,

                     Plaintiff,
                                                  Case No. 18-CV-2024-JPS-JPS
 v.

 WISCONSIN DEPARTMENT OF
 CORRECTIONS,                                                    ORDER

                      Defendant.


1.    INTRODUCTION

      Kesha S. Packer, (“Plaintiff”), claims that the Wisconsin Department

of Corrections (“Defendant”) subjected her to a hostile work environment

because of her race and would have responded to her complaints swiftly

and effectively if she had been Caucasian. Plaintiff also alleges that the

Defendant constructively demoted her. See generally (Docket #6 and #32).

On December 5, 2019, Defendant filed a motion for summary judgment,

contending that Plaintiff cannot establish a prima facie case for either her

hostile work environment or constructive demotion claims because Plaintiff

cannot show that Defendant discriminated against her based on her race.

See generally (Docket #23). Plaintiff responded on January 18, 2020, (Docket

#32), and Defendant replied on January 31, 2020, (Docket #37). For the

reasons explained below, Defendant’s motion must be granted.

2.    STANDARD OF REVIEW

      Federal Rule of Civil Procedure 56 provides that the court “shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a



 Case 2:18-cv-02024-JPS Filed 06/16/20 Page 1 of 23 Document 40
matter of law.” Fed. R. Civ. P. 56(a); see Boss v. Castro, 816 F.3d 910, 916 (7th

Cir. 2016). A fact is “material” if it “might affect the outcome of the suit”

under the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. The

court construes all facts and reasonable inferences in the light most

favorable to the non-movant. Bridge v. New Holland Logansport, Inc., 815 F.3d

356, 360 (7th Cir. 2016).

3.     RELEVANT FACTS

       The following factual overview presents the parties’ evidence in a

light most favorable to the plaintiff.

       3.1    Defendant’s Complaint Process

       The crux of Plaintiff’s complaint against Defendant involves

Defendant’s treatment of Plaintiff’s allegations of workplace harassment.

Therefore, it is beneficial to outline Defendant’s relevant policies and

procedures. During the relevant time period, both Wisconsin Department

of Corrections (“DOC”) Executive Directive #5 (“ED #5”) and DOC Division

of Community Corrections (“DCC”) Administrative Directive #15-19 (“AD

#15-19) were in effect. ED #5 was established to:

       (1) prohibit discrimination and harassment, including but not
       limited to harassment based on a protected status, toward
       employees, the public, inmates, juveniles or offenders; (2)
       provide a definition of discrimination and harassment based
       upon protected status; (3) define staff and supervisory
       responsibilities; and (4) establish procedures to follow when
       an employee believes discrimination or harassment has
       occurred.

(Docket #25-3 at 2).




                           Page 2 of 23
 Case 2:18-cv-02024-JPS Filed 06/16/20 Page 2 of 23 Document 40
       The DOC expressed its commitment “to maintaining a work

environment that is free from discrimination, harassment, bullying and

hazing, and ensur[ing] equality of opportunity for all employees.” Id. at 4.

ED #5 made clear that the DOC “will not tolerate or condone

discrimination, harassment, bullying or hazing in any form.” Id. ED #5

instructed current employees who felt they had been subjected to

harassment, discrimination, bullying, hazing, or retaliation to tell their

supervisor or any supervisor with whom they were comfortable. Id. at 7.

Employees could submit complaints either verbally or in writing via Form

DOC-1282, the employee complaint form. Id. Both ED #5 and AD #15-19

also directed how the DCC was to handle employee complaints.

       AD #15-19 encouraged employees to confront the other party before

filing a complaint. (Docket #25-5 at 1). However, employees could go to a

supervisor first if they did not or could not confront the other party. Id. The

Regional Chief/Office Director reviewed the complaint and then assigned a

supervisor to meet with an employee to conduct an intake interview. Id. at

2. AD #15-19 defined “intake interview” as “[a] meeting with an employee

following the receipt of a verbal or written complaint. . . .[T]o collect

information relevant to the complaint and provide resource information to

the employee.” Id. at 1. The interviewer was to complete an intake packet

that contained a description of the alleged incident(s), witness information,

and copies of supporting documentation. Id. at 2. Post-interview, the

interviewer “must forward the completed intake packet with all

attachments to the Regional Chief/Office Director for their review and

decision.” Id. “The Regional Chief/Office Director will then decide what, if

any, follow up is necessary in consultation with DCC Human Resources

and the Office of Diversity and Employee Services, as needed.” Id. The


                           Page 3 of 23
 Case 2:18-cv-02024-JPS Filed 06/16/20 Page 3 of 23 Document 40
Regional Director/Office Director was obligated to inform the employee, in

writing, of the outcome of the matter “[w]ithin a reasonable time after the

intake interview.” Id.

       If warranted, a Division Administrator could take corrective action

to address the conduct at issue. (Docket #25-3 at 9). “Corrective action . . .

may include: job instruction, training, performance improvement, conflict

resolution, mediation and disciplinary action up to and including

termination.” Id. Before taking any disciplinary action, the employing unit

“shall ensure” that employees who were accused of work rule violations

received due process. Id. Lastly, ED #5 noted that all employees were

responsible   for    “[r]espond[ing]   to   all   allegations   promptly    and

appropriately.” Id. at 5.

       3.2    Plaintiff’s Complaint

       Plaintiff was a probation and parole agent in DCC unit 316 from

January 2016 until July 28, 2017. (Docket #28-1, #28-2 at 4–5, 7). Plaintiff is

African American. (Docket #35 at 1).

       On May 31, 2017, Plaintiff submitted a DOC-1282 form to her

supervisor. (Docket #28-2 at 20; #35). In her complaint, Plaintiff alleged that

June Harper-Cheeks (“Harper-Cheeks”), an Office Operations Associate

(“OOA”), had been bullying Plaintiff in the workplace. (Docket #27-1 at 1).

The bullying began on March 16, 2017, after Plaintiff e-mailed both Omar

Latif (“Latif”), a Program Support Supervisor, and Harper-Cheeks with an

innocuous question about DCC’s offender discharge procedures. Id. at 4.

       Thereafter,    Harper-Cheeks     engaged     in   behaviors   such    as

“deliberately extend[ing] her arms and widen[ing] her stance when passing

by [Plaintiff]” so that Plaintiff had to “back[] against the wall” to avoid

being hit by Harper-Cheeks. Id. at 1. Harper-Cheeks also allegedly glared


                           Page 4 of 23
 Case 2:18-cv-02024-JPS Filed 06/16/20 Page 4 of 23 Document 40
and frowned at Plaintiff in the workplace. Id. at 1–2. Plaintiff also described

an incident on May 11, 2017, when she asked Harper-Cheeks to see if an

offender had reported to the office to meet with Plaintiff. Plaintiff alleged

that Harper-Cheeks “raise[d] her voice in a loud[,] unprofessional tone

immediately.” Id. at 2. Plaintiff then went to Latif to report this incident and

request intake paperwork so that Plaintiff could file her intake. Id. Latif sent

this information to Plaintiff and copied her supervisor. Id.

       On May 24, 2017, Plaintiff was walking back to her desk when

Harper-Cheeks “extended her arms outside the width of [Harper-Cheeks’]

body frame” so that Plaintiff had to turn sideways so that Harper-Cheeks

would not hit Plaintiff. Id. Later that day, Harper-Cheeks e-mailed Plaintiff

that an offender had checked in. Id. Plaintiff had asked Harper-Cheeks (via

e-mail) to relay information to the offender. Id. Harper-Cheeks replied to

Plaintiff that she could not relay messages to the offender on Plaintiff’s

behalf. Id. Plaintiff thanked Harper-Cheeks and then forwarded this

correspondence to Latif. The next day, Latif replied that it was “not a

problem” for Harper-Cheeks to relay messages to offenders. Id.

       Harper-Cheeks sent an e-mail to Latif regarding DCC procedures

and copied Plaintiff. Id. Plaintiff described this e-mail as “contain[ing]

unprofessional language, false information, and demeaning/belittling

language . . . .” Id. Plaintiff also alleged that Harper-Cheeks’ presence was

“interfering” with her ability “to meet operational needs because [she was]

restricted from going to the mailbox several times a day” because the

mailroom was next to the reception area, where Harper-Cheeks was

stationed. Id. On May 25, 2017, Plaintiff avoided going to get the mail until

after 4:30 p.m. because she did not want to encounter Harper-Cheeks. Id.




                           Page 5 of 23
 Case 2:18-cv-02024-JPS Filed 06/16/20 Page 5 of 23 Document 40
       Plaintiff believed that Harper-Cheeks was bullying and intimidating

her because Plaintiff was younger than Harper-Cheeks. Id. Plaintiff, who is

a Muslim, also believed Harper-Cheeks stereotyped Plaintiff and assumed

that Plaintiff would be passive based on her religion. Id. On her complaint

form, Plaintiff checked the box that she believed she was being harassed

against based on her religion and age, not her race. Id. at 1; (Docket 27-2 at

3).

       After   Plaintiff   filed   her   complaint,    Dionna     Clemmons

(“Clemmons”), Latif, and another field supervisor, Beverly Dillon

(“Dillon”), approached Plaintiff and asked if she would be willing to meet

with Harper-Cheeks. Id. Plaintiff asked if Capitol Police could be at the

meeting because she was afraid of what Harper-Cheeks would do to her.

Id. The supervisors informed Plaintiff that Dillon would be at the meeting.

Plaintiff, however, felt uncomfortable without the Capitol Police present.

Id.; (Docket #34 at 15). The supervisors then told Plaintiff that Harper-

Cheeks may approach Plaintiff to try and talk with her and Plaintiff asked

the supervisors to tell Harper-Cheeks not to do this. (Docket #27-2 at 3).

Thereafter, Harper-Cheeks did not attempt to communicate with Plaintiff.

Id.

       Regional Chief Neil Thorenson (“Thorenson”) assigned Corrections

Field Supervisor Amy Romenesko (“Romenesko”) to conduct Plaintiff’s

intake interview. (Docket #25 at 3). On June 6, 2017, Romenesko interviewed

Plaintiff offsite as opposed to at the State Office Building, as that was

Plaintiff’s preference. (Docket #27 at 2–3). Romenesko documented all of

the information she gathered during the approximately two-hour interview

in an “intake summary memorandum.” Id. at 3. Romenesko asked whether

Plaintiff was interested in mediation with Harper-Cheeks. Id. Initially,


                           Page 6 of 23
 Case 2:18-cv-02024-JPS Filed 06/16/20 Page 6 of 23 Document 40
Plaintiff said she was open to this “if there were enough people present to

restrain [Harper-Cheeks] if needed and if [Plaintiff] could sit close to a

door.” (Docket #27-2 at 3). However, Plaintiff sent Romenesko an e-mail

two days later stating that she had changed her mind about meeting with

Harper-Cheeks even if supervisors were present. Id. Plaintiff attributed this

to hearing “the OOA staff . . . arguing with each other loudly.” (Docket #27-

1 at 12). Plaintiff said that she was “no longer [] willing to voluntarily

compromise [her] safety or subject [herself] to this type of behavior.” Id. She

said that she did not see another resolution other than either Plaintiff or

Harper-Cheeks being removed from the State Office Building. Id.

       Romenesko did not believe that Plaintiff’s situation warranted

involving law enforcement. (Docket #27 at 3). Romenesko sent the intake

summary, Plaintiff’s complaint, and exhibits to Thorenson on June 20, 2017.

Id. Although Thorenson did not believe that Plaintiff’s interactions with

Harper-Cheeks rose to the level of a hostile work environment based on a

protected class, he thought a personnel investigation of Harper-Cheeks

may be warranted. (Docket #25 at 3). On June 23, 2017, he forwarded the

intake information and exhibits to Katrina Kleven (“Kleven”) and Kathryn

Tabbutt (“Tabbutt”) in Human Resources, who then forwarded the e-mail

on to the Office of Diversity and Employee Services (“ODES”). Id.

Thorenson requested their feedback and recommendations about what to

do with regard to Harper-Cheeks. Id.

       On July 13, 2017, Thorenson received an e-mail from Deborah

Southworth (“Southworth”) and Tracey Lomax (“Lomax”) at ODES. Id. at

4. Although ODES agreed that “there did not appear to be a link between

Harper-Cheeks[‘] [sic] alleged behavior and any protected status of

Packer,” ODES found Harper-Cheeks’ behavior to be concerning and


                           Page 7 of 23
 Case 2:18-cv-02024-JPS Filed 06/16/20 Page 7 of 23 Document 40
supported a personnel investigation. Id. at 4. That same day, Thorenson told

Kleven that he would probably “assign the same 2 investigators” that were

already conducting a different, separate personnel investigation on Harper-

Cheeks. (Docket #26-1 at 1). However, the personnel investigation

technically began on July 24, 2017 after Latif completed a DOC form 1271A,

“Employee Investigation Report, Notice of Potential Rule Violation.”

(Docket #25 at 4). Thorenson received this form from Latif on Friday, July

21, and subsequently opened the formal investigation, Investigation No.

500-17-125, the following Monday. Id.

      Because Packer was afraid of escalating incidents with Harper-

Cheeks, Plaintiff asked her supervisor, Clemmons, to sign her out at the end

of the day to avoid being near Harper-Cheeks by herself. (Docket #35 at 4).

If Clemmons was available, she would sign Plaintiff out. (Docket #36-1 at

12). According to Plaintiff, this was another example of how working with

Harper-Cheeks hindered Plaintiff from carrying out her duties. Id.

      Plaintiff gave her two weeks’ notice on Friday, July 14, 2017 and her

last day was Friday, July 28. (Docket #28-1). She began working at the

Milwaukee Secure Detention Facility on August 7, 2017, although “it was a

demotion and involved reduction in pay.” (Docket #28-2 at 3, Docket #35 at

4).

      3.3    Investigation No. 500-17-125

      Plaintiff’s investigation was joined with that of another DCC

employee who had had an incident with Harper-Cheeks. Thus,

Investigation No. 500-17-125 investigated both Plaintiff’s and DCC

employee Gladys Singleton’s (“Singleton”) respective complaints against

Harper-Cheeks. (Docket #38 at 23). Singleton is African American. (Docket

#36-1 at 5). Singleton alleged that on June 20, 2017, Harper-Cheeks “ran her


                           Page 8 of 23
 Case 2:18-cv-02024-JPS Filed 06/16/20 Page 8 of 23 Document 40
whole body into [Singleton’s right side] with such a great force” that

Harper-Cheeks knocked Singleton on the counter and “rammed one of her

knees right into” the back of one of Singleton’s thighs. (Docket #25-1 at 1).

According to Singleton, Harper-Cheeks began laughing loudly and walked

back to her cubicle. Id.

       Thorenson assigned Sheryl A. Dean (“Dean”) and Rebekah Cieslak

(“Cieslak”) to investigate. Id. at 2. Dean and Cieslak interviewed Plaintiff

on July 28, Singleton on August 1, two employees regarding Singleton’s

complaint on August 21, and one employee regarding Plaintiff’s complaint

on August 22. Id. at 3–12. Dean and Cieslak spoke to Harper-Cheeks on both

August 28 and September 8, 2017. Id. at 3. The investigators submitted a

final investigation packet to Thorenson on September 28, 2017. Id. at 3. After

reviewing their report, Thorenson “did not believe that there was sufficient

evidence to support disciplinary measures against Harper-Cheeks” and

that the matter “appeared [to him] to be a she-said/she-said situation.”

(Docket #25 at 5). With regard to this investigation, Harper-Cheeks was

notified that DCC would not be taking any disciplinary action on October

18, 2017. (Docket #25-1 at 23).

       3.4    Other DCC Complaints

       Plaintiff offers evidence of how the DCC handled other complaints

both prior to and during the relevant time period.

              3.4.1   Jodi Alwin

       Jodi Alwin (“Alwin”), a DCC employee, submitted an internal

investigation complaint on May 27, 2015. (Docket #36-2 at 5). Alwin is

Caucasian. (Docket #36-1 at 2). In her complaint, Alwin alleged that a

colleague, Shayla Fenceroy (“Fenceroy”), threatened her. (Docket #36-2 at

5). The incident that led to the complaint took place in front of another


                           Page 9 of 23
 Case 2:18-cv-02024-JPS Filed 06/16/20 Page 9 of 23 Document 40
employee, Kim Betzhold’s (“Betzhold”), office. Id. That same day, another

employee, Kristen Lentz (“Lentz”), interviewed Alwin and completed an

intake checklist. Id. at 1. Alwin also completed an official complaint form.

Id. at 4. Betzhold met with Fenceroy and offered her the opportunity to fill

out an intake as well. Id. at 6. Betzhold told Fenceroy that although the ED

#5 concerns “harassment based on protected class”, which may not apply

to Fenceroy’s situation, the process “would be a vehicle for [Fenceroy] to

speak with someone about the incident and the information would be

forwarded to [Thorenson] for review” Id. According to Betzhold, Fenceroy

did not think that was necessary. Id.

        After receiving the intake information from Lentz, Thorenson

reached out to Kleven in Human Resources. He stated:

        [f]or me, there is not a lot here. I am not even sure a job
        instruction is warranted. I am thinking more of an informal
        job counsel or a discussion with [Fenceroy] about
        professionalism followed by an e-mail summary not in
        official job instruction format. What do you think?

Id. at 7–8.

        This e-mail was forwarded from Kleven to Lomax over at ODES on

June 2, 2015. Id. at 7. Lomax replied a couple of hours later stating that she

agreed with Thorenson but also that “DCC might want to consider a

disciplinary investigatory [sic].” Id. Thorenson sent Alwin a letter later that

day notifying her “that there was not sufficient evidence to support a

finding of harassment . . . on a protected status. Notwithstanding, some of

the information shared will result in steps being taken in an effort to

address those concerns.” Id. at 9. The investigation was closed on June 2,

2015.




                          Page 10 of 23
Case 2:18-cv-02024-JPS Filed 06/16/20 Page 10 of 23 Document 40
              3.4.2   Ghia Davis

       On September 10, 2015, Field Supervisor Patricia Breyer-Robinson

(“Breyer-Robinson”) e-mailed Thorenson informing him of a “dust up”

between Harper-Cheeks and another OOA, Ghia Davis (“Davis”). (Docket

#36-4 at 1). Davis is African American. (Docket #36-1 at 2). Prior to this “dust

up,” both Davis and Harper-Cheeks had approached other supervisors to

report “tension/issues/etc [sic] with each other” and that this behavior was

“noticeable in the work setting.” (Docket #36-4 at 1). Breyer-Robinson,

Dillon, and another DCC employee, Nora Diderrich (“Diderrich”)

“discussed options and determined that handling it informally at the local

level was the best step.” Id. Davis, Harper-Cheeks, Dillon, Dillon’s husband

(a “behavioral consultant, author, life coach, and motivational speaker”),

Diderrich, and Breyer-Robinson met for one hour on September 10. Id.

During the meeting, Davis and Harper-Cheeks agreed to meet one-on-one

to “squarely address what issues or misperceptions may exist between

them and smooth out the rift.” Id. Both Davis and Harper-Cheeks were to

then inform either Diderrich or Breyer-Robinson that they met. Id. Breyer-

Robinson also told Thorenson that the managers were going to meet with

the OOA staff to “reiterate the Department’s policy of zero tolerance on

bullying, harassment, hazing, and the negativity that is generated by

gossip, unprofessionalism, disrespect or lack of courtesy.” Id.

              3.4.3   Patricia Breyer-Robinson

       Breyer-Robinson is Caucasian and Dillon is African American.

(Docket #36-1 at 2). Breyer-Robinson alleged that on February 13, 2017,

Dillon was upset about an e-mail that Breyer-Robinson sent and accused

Breyer-Robinson of going “too far.” (Docket #36-3 at 4). Dillon then pushed

Breyer-Robinson into a desk as she left the area. Id. Later that day, during a


                          Page 11 of 23
Case 2:18-cv-02024-JPS Filed 06/16/20 Page 11 of 23 Document 40
conference call, Breyer-Robinson and Dillon exchanged words. Id. at 5.

Breyer-Robinson said she felt bullied, intimated, humiliated and

disrespected by Dillon, who “berated” Breyer-Robinson in front of their

colleagues. Id. at 5. On February 17, 2017, a DCC employee notified Breyer-

Robinson that Sara Hugo would be conducting Breyer-Robinson’s intake

interview. Id. at 15. Breyer-Robinson’s formal intake interview was on

March 1, 2017. Id. at 1. Breyer-Robinson also filled out her formal complaint

that day. Two days later, Kleven forwarded this information to ODES. Id.

at 49. In her e-mail, Kleven noted that Thorenson and the Assistant Regional

Chief met with Dillon on February 23, 2017 and “provided her with some

verbal instructions related to her behaviors on February 13, 2017.” Id. In her

e-mail, Kleven indicated that the DCC Human Resources office would like

to recommend that Breyer-Robinson and Dillon engage in mediation. Id.

There is no information as to the final resolution of this matter.

              3.4.4   Barbette Carr & Gladys Singleton

       Like Singleton, Barbette Carr is also African American. (Docket #36-

1 at 2). According to Latif’s report, Carr and Singleton were talking in a

conference room when Harper-Cheeks entered and, while using a loud tone

and foul language, accused Carr and Singleton of talking about her. (Docket

#36-5 at 1). Singleton gave a written statement but Carr refused to do so. Id.

Both Latif and Dillon were of the opinion that Harper-Cheeks intimidated

Carr, although Carr denied this. Id. After speaking with Carr and Singleton,

Latif completed his report on a DOC 1271A “Notice of Potential Work Rule

Violation” form on June 2, 2017. Thorenson reviewed the report on June 3,

2017 and assigned Dean and Rebekah Cieslak to investigate into this matter.

Id. at 2. This investigation was numbered “500-17-88”.




                          Page 12 of 23
Case 2:18-cv-02024-JPS Filed 06/16/20 Page 12 of 23 Document 40
       Between June 13 and June 30, 2017, Dean and Cieslak conducted five

interviews regarding Investigation 500-17-88. Id. at 3. They submitted their

initial report to Thorenson on July 7. Id. However, the last log entry on the

“Employee Investigation Report” reads, “09/08/17: Predisc results sent to

RC Thorenson.” Id. On October 2, 2017, Latif issued a memorandum to

Harper-Cheeks titled “Professional Communications in the Workplace”. Id.

at 20. The memorandum explained that DCC expected Harper-Cheeks to

adhere to certain standards and required her to complete four online

trainings on effective communications by November 1, 2017. Id.

              3.4.5   Theresa Peet

       On December 26, 2018, Supervisor Amy Rodriguez (“Rodriguez”)

filled out a Notice of Potential Work Rule Violation form DOC-1271A

regarding Harper-Cheeks and Theresa Peet (“Peet”). (Docket #36-7 at 1–2).

Peet is African American. (Docket #36-1 at 4). Rodriguez’ report describes a

physical altercation between Peet and Harper-Cheeks that occurred on

December 21, 2018. Thorenson reviewed this report on January 2, 2019.

(Docket #36-7 at 3). Harper-Cheeks was temporarily reassigned to a

different DCC location on December 27, 2018. Id. at 3, 40. Both Harper

Cheeks and Peet were terminated as a result of this incident on March 19,

2019. See id. at 91–92; (Docket #36-1 at 11).

4.     ANALYSIS

       4.1    Hostile Work Environment

              4.1.1   The Appropriate Test

       Plaintiff believes that if she had been white, Defendant would have

dealt with her complaint against Harper-Cheeks “swiftly and effectively.”

(Docket #32 at 5). Plaintiff also claims that Defendant’s alleged failure to




                           Page 13 of 23
 Case 2:18-cv-02024-JPS Filed 06/16/20 Page 13 of 23 Document 40
address her complaint is racially motivated and, as a result, Plaintiff was

the victim of a hostile work environment. Id.

       To state a claim for discrimination based on a hostile work

environment, Plaintiff must show that:

       (1) she was subjected to unwelcome harassment; (2) the
       harassment was based on a protected status; (3) the
       harassment was so severe or pervasive as to alter the
       conditions of employment and create a hostile or abusive
       working environment; and (4) there is a basis for employer
       liability.

Johnson v. Advocate Health and Hosp. Corp., 892 F.3d 887, 895 (7th Cir. 2018).

       Defendant argues that Plaintiff fails to establish a prima facie case

for discriminatory hostile work environment because Plaintiff does not

meet prongs two through four, above. According to Defendant, Plaintiff

does not satisfy prong two because Plaintiff cannot show that Harper-

Cheeks’ harassment was based on Plaintiff’s race. Notably, Plaintiff could

(but does not) argue that she endured harassment by Harper-Cheeks based

on her religion or age. However, Plaintiff states that (1) she does not

contend that Harper-Cheeks’ conduct was racially motivated and (2) she is

unconcerned with Harper-Cheeks’ motivations for her conduct.

       Plaintiff argues that she satisfies the second prong of the test via the

motives of her supervisors. As mentioned above, Plaintiff “believes that her

complaint about Harper-Cheeks’ antisocial, hostile, and physically

intimidating harassment of her would have been dealt with swiftly and

effectively by her superiors if she had been white.” (Docket #32 at 5).

Through this allegation, Plaintiff appears to be asking the Court to evaluate

whether Defendant treated Plaintiff differently based on her race, which is

really an allegation of “disparate treatment” under Title VII. To determine



                          Page 14 of 23
Case 2:18-cv-02024-JPS Filed 06/16/20 Page 14 of 23 Document 40
disparate treatment, the Court must analyze “whether the evidence would

permit a reasonable factfinder to conclude that the plaintiff’s race . . . caused

the . . . adverse employment action.” Ortiz v. Werner Enters., Inc., 834 F.3d

760, 765 (7th Cir. 2016). Plaintiff inserts this disparate treatment test within

the overarching Title VII hostile work environment analysis.

        Plaintiff then asks the Court to consider Harper-Cheeks’ conduct

when evaluating prong three. (See Docket #32 at 7–11). According to

Plaintiff, “Harper-Cheeks’ verbal outbursts stay in the mix because the

question is only whether her mistreatment of Packer was sufficiently severe

or pervasive that a racially-motivated failure to address it is actionable

under anti-discrimination laws like Title VII.” Id. at 11.

        Lastly, when evaluating prong four, employer liability, a plaintiff

must show that his or her employer has been negligent either in discovering

or remedying the harassment. See Porter v. Erie Foods Int’l, Inc., 576 F.3d 629,

636 (7th Cir. 2016). Here, however, Plaintiff proffers evidence of how

Thorenson, the DCC Regional Chief, evaluated the complaints of both

African American and Caucasian employees under his jurisdiction.

According to Plaintiff, “[w]hen white employees under his jurisdiction

complained of threatening or antisocial behavior on the part of their co-

workers, steps were taken to protect them almost immediately. When black

employees under his jurisdiction complained of threatening or antisocial

behavior on the part of their coworkers, they were left to their own devices

for weeks.” (Docket #32 at 13). Again, it appears to the Court that Plaintiff

is making a disparate treatment argument and is inserting it into prong four

of the hostile work environment test to try and establish Defendant’s

liability.




                           Page 15 of 23
 Case 2:18-cv-02024-JPS Filed 06/16/20 Page 15 of 23 Document 40
        In summation, Plaintiff offers the following in support of her hostile

work environment claim: (1) Harper-Cheeks’ harassment of Plaintiff; (2) the

motives of DCC supervisors to establish that the discrimination was based

on a protected status, because Plaintiff is “unconcerned” with Harper-

Cheeks’ motives at this prong; (3) Harper-Cheeks’ actions to show severity

and pervasiveness; and (4) a comparison of how Plaintiff’s supervisors

treated the complaints of African American employees and Caucasian

employees to show employer liability. Again, Plaintiff conflates two

theories of Title VII liability. The Court will not entertain this muddled legal

theory. Fortunately, the Court can dismiss Plaintiff’s claim of hostile work

environment (focused on Defendant’s motives) and Plaintiff’s inadvertent

disparate treatment claim.

               4.1.2   Plaintiff’s Hostile Work Environment Claim

        If Plaintiff is alleging that she suffered a hostile work environment

based on Defendant’s actions or inactions—not Harper-Cheeks’ conduct—

then so be it. As mentioned above, Plaintiff has to show that (1) Defendant

harassed Plaintiff; (2) based on Plaintiff’s protected status; (3) Defendant’s

conduct was severe and pervasive; and (4) there is a basis for employer

liability.

        Even construing the facts in Plaintiff’s favor, as the Court must do at

this stage, Plaintiff cannot establish that Defendant subjected Plaintiff to

harassment based on her protected status. At prong two, Plaintiff offers

evidence in furtherance of her claim that Defendant would have dealt with

Plaintiff’s complaints more expeditiously if Plaintiff was Caucasian.




                           Page 16 of 23
 Case 2:18-cv-02024-JPS Filed 06/16/20 Page 16 of 23 Document 40
Because this is essentially a “disparate treatment” claim, the Court will

analyze the evidence accordingly.1

        In furtherance of the Ortiz standard, the Court can use the

framework outlined in McDonnell Douglas Corp v. Green, 411 U.S. 792 (1973),

to “cull[] the relevant evidence needed to demonstrate whether a

reasonable factfinder could conclude that an employer engaged in an

adverse employment action” based on Plaintiff’s race. Johnson, 892 F.3d at

894. Under McDonnell Douglas, the Court evaluates Plaintiff’s claim by

looking to see if (1) Plaintiff is a member of a protected class; (2) she met

Defendant’s legitimate expectations; (3) whether Defendant subjected her

to unfavorable treatment despite meeting those expectations; and (4)

whether similarly situated non-African American employees were treated

more favorably than Plaintiff. Hamilton v. Delta Air Lines, Inc., Case No. 17-

CV-1725-JPS, 2018 WL 3553380 at *4 (E.D. Wis., July 24, 2018) (citing Johnson,

892 F.3d at 895). “Whether a comparator is similarly situated is typically a

question for the fact finder, unless, of course the plaintiff has no evidence

from which a reasonable fact finder could conclude that the plaintiff has

met his burden on this issue.” Johnson, 892 F.3d at 895.




       1Plaintiff refers to T.E. v. Grindle, 599 F.3d 583 (7th Cir. 2010) to support her
contention that “indifference to harassment” may demonstrate bias on the part of
a superior. In T.E., the Court found that a jury could infer that the defendant
discriminated against the plaintiff based on her protected status because the
defendant “covered up reports of abuse,” and attempted to “downplay”
complaints. Id. at 589. However, Plaintiff’s case differs from T.E. because Plaintiff
does not allege that Defendant, without more, downplayed, covered up, or failed
to respond to Plaintiff’s complaint. Instead, Plaintiff alleges that her complaint was
dealt with, but that the pace at which Defendant looked into her allegations would
have been faster had she been white. This is the very essence of a disparate
treatment claim.


                           Page 17 of 23
 Case 2:18-cv-02024-JPS Filed 06/16/20 Page 17 of 23 Document 40
       Plaintiff does not proffer evidence of similarly situated non-African

American employees, and, therefore, has not met her burden. To support

her argument, Plaintiff offers the complaint processes of two Caucasian

DCC employees, Jodi Alwin and Patricia Breyer-Robinson.2 However,

Alwin and Breyer-Robinson are not similarly situated to Plaintiff. The DCC

was able to handle Alwin’s and Breyer-Robinson’s complaints on a shorter

timeline because their complaints were very different from Plaintiff’s

complaint—indeed, neither of them resulted in a personnel investigation.

       The Court recognizes that unlike Alwin and Breyer-Robinson,

Plaintiff was not interviewed on the exact date that she filed her complaint,

May 31, 2017. However, Plaintiff was interviewed within a week, off-site

(which she requested) on June 6. In the interim, she was approached by

supervisors who suggested that she and Harper-Cheeks meet up to discuss

their issues, which Plaintiff refused due to her safety concerns. Plaintiff’s

interviewer suggested mediation on June 6, however, Plaintiff declined that

as well. While it did take Romenesko about two weeks after meeting with

Plaintiff to get her report to Thorenson, Thorenson reached out to Human

Resources three days later and suggested a personal investigation into

Harper-Cheeks. Although it did not appear to him that Harper-Cheeks was

bullying Plaintiff based on a protected class, it appears that he did find

cause for concern. Again, the Court recognizes that it took ODES several


       2 Plaintiff also offers into evidence the accounts and timelines of how
Defendant handled the complaints of other African American employees.
However, this is not a class action lawsuit and Plaintiff does not bring a complaint
against Defendant on behalf of these other named employees. Nevertheless, if the
Plaintiff was going to compare the manner in which the DCC addressed the
complaints of Davis, Carr, Singleton, and Peet to Alwin and Breyer-Robinson,
Plaintiff again would be unable to show that these employees are similarly
situated with respect to their complaints.


                          Page 18 of 23
Case 2:18-cv-02024-JPS Filed 06/16/20 Page 18 of 23 Document 40
weeks to get back to Thorenson, however, there is no evidence that this

timeline would not have applied to similarly situated people who were not

African American. See Zayas v. Rockford Mem’l Hosp., 740 F.3d 1154, 1158

(7th Cir. 2014). ODES ultimately supported Thorenson’s recommendation

and steps were taken to start Investigation No. 500-17-125.

       The main difference between Plaintiff’s complaint and both Alwin’s

and Breyer-Robinson’s is the fact that DCC took Plaintiff’s complaint one

step further and opened a personnel investigation for Harper-Cheeks.

Alwin’s and Breyer-Robinson’s complaints were resolved much more

quickly because the nature of their issues did not require a personnel

investigation. According to Thorenson, he “wasn’t even sure a job

instruction was warranted” in Alwin’s case; therefore, it is reasonable that

this matter was disposed of within a matter of days. With regard to Breyer-

Robinson’s complaint, Human Resources offered a recommendation that

Breyer-Robinson and Dillon engage in mediation. Although the Court is not

sure whether this mediation ever took place, there is no evidence before the

Court that a personnel investigation was opened up for any potential rule

violations by Dillon.

       A “similarly situated” Caucasian DCC employee would have been

an employee with a complaint that warranted a personnel investigation

and, therefore, required interviews and/or other fact-gathering methods

and procedures, as well as a review by Thorenson, Human Resources, and

ODES. For the Court to find that a potential fact issue exists as to whether

Defendant handled the complaints of similarly situated white employees

more expeditiously, Plaintiff would have to provide evidence of similarly

situated employees whose ED #5 complaints turned into work rule

violation investigations. Plaintiff does not meet her burden. Therefore,


                          Page 19 of 23
Case 2:18-cv-02024-JPS Filed 06/16/20 Page 19 of 23 Document 40
there is no genuine factual issue before the Court as to whether the

Defendant discriminated against Plaintiff based on her race because of how

it handled her complaint.

      Plaintiff also argues that Defendant deviated from standard

procedures with regard to Plaintiff’s complaint and that this “deviation” is

circumstantial evidence of discrimination. However, the facts show that

Defendant followed the ED #5 intake procedure and then went an

additional step further to open a personnel investigation into Harper-

Cheeks’ conduct. Plaintiff alleges that the substantial deviation of DCC

procedure, as compared to Alwin and Breyer-Robinson, was that no

supervisors took immediate action against Harper-Cheeks after Plaintiff

filed her complaint. However, Alwin’s and Breyer-Robinson’s cases are,

again, inapposite.

      First, with regard to Alwin’s complaint, the Alwin-Fenceroy incident

took place in front of another DCC employee. Second, Betzhold, who met

with Fenceroy on the day of the incident, did not meet with Fenceroy to

reprimand her but to offer her the opportunity to fill out an intake

complaint against Alwin. In the case of Breyer-Robinson and Dillon,

Plaintiff shows that Thorenson and the Assistant Regional Chief provided

Dillon with instructions prior to Breyer-Robinson filing her complaint.

However, Plaintiff received similar assistance from her supervisors during

her issue with Harper-Cheeks. For example, when Plaintiff initially told

Latif that Harper-Cheeks was being uncooperative and would not relay

messages to offenders, Latif reached out to Harper-Cheeks and reminded

her to maintain professional communications in the workplace. After

Plaintiff filed her complaint, on May 31, 2017, Plaintiff’s supervisors told

her that Harper-Cheeks would try to talk to her. After Plaintiff asked her


                          Page 20 of 23
Case 2:18-cv-02024-JPS Filed 06/16/20 Page 20 of 23 Document 40
supervisors to tell Harper-Cheeks not to do this, Harper-Cheeks did not

attempt to talk to Plaintiff. Further, if available, Clemmons would sign

Plaintiff out at the end of the day so she would not have to encounter

Harper-Cheeks.

       Based on the facts above, it does not appear that Defendant deviated

from any “procedure” with regard to Plaintiff’s complaint. Instead, the

record shows that Defendant took unique and tailored measures in each

complaint scenario, irrespective of the complainant’s race.

       4.2    Plaintiff’s Constructive Demotion Claim

       Plaintiff also claims that Defendant constructively demoted her.

Plaintiff argues that “a jury could find that a reasonable person in Plaintiff’s

shoes would have sought to get out of that workplace even if it meant

taking a pay cut.” (Docket #32 at 25). The applicable test, however, is not

whether a reasonable person would have sought to get out of his or her

workplace. “[A] constructive demotion analysis should have the same

structure as that for constructive discharge.” Simpson v. Borg-Warner Auto.,

Inc., 196 F.3d 873, 876 (7th Cir. 1999). Plaintiff must first “show that [her]

working conditions were so intolerable that a reasonable person would

have been compelled to resign.” Id. at 877 (quoting Rabinovitz v. Pena, 89

F.3d 482, 489 (7th Cir. 1996)). Plaintiff must also show that these conditions

were “intolerable because of unlawful discrimination.” Id. (quoting Drake v.

Minnesota Mining & Mfg. Co., 134 F.3d 878, 886 (7th Cir. 1998)).

       Both Plaintiff and Defendant argue over whether Harper-Cheeks’

conduct made Plaintiff’s workplace intolerable. However, Plaintiff has

made it clear that Harper-Cheeks’ conduct is not at issue, but alleges that

Defendant was engaged in racially based discrimination. Therefore, the

Court must analyze whether Defendant’s conduct was so intolerable


                          Page 21 of 23
Case 2:18-cv-02024-JPS Filed 06/16/20 Page 21 of 23 Document 40
towards Plaintiff that she was forced to resign, and that Plaintiff’s working

conditions     were        intolerable    because    of   Defendant’s    unlawful

discrimination against Plaintiff.

       Plaintiff cannot show that Defendant’s treatment of her claim was so

intolerable that she was forced to quit and then accept a different position.

Plaintiff’s only evidence is that her complaint took from May 31, 2017

through October 8, 2017 to resolve. However, Plaintiff offers no other

comparators to help the Court determine that this process was

unreasonable and, therefore, intolerable. As mentioned above, she does not

adduce sufficient evidence that her complaint was handled differently as a

result her race. Plaintiff does not offer evidence of similarly situated, non-

African American employees who had discrimination complaints-turned-

personnel investigations take a significantly less amount of time. The only

other evidence of a personnel investigation Plaintiff offers is based on the

allegations of another African American woman and this investigation

resulted in discipline for Harper-Cheeks. Therefore, Plaintiff cannot satisfy

this constructive demotion test because she cannot show that her work

conditions were intolerable or that Defendant handled her complaint

slower than it would have had Plaintiff been white.

5.     CONCLUSION

       It is unfortunate that Plaintiff had to deal with Harper-Cheeks’

behavior. It is also unfortunate that after finding that Harper-Cheeks’

conduct was not motivated by Plaintiff’s protected status, it took Defendant

about three months to investigate Harper-Cheeks’ potential work rule

violations. However, Plaintiff has not offered evidence suggesting that in

handling     Plaintiff’s     complaints    against   Harper-Cheeks,     Defendant

subjected Plaintiff to disparate treatment and discriminated against her


                           Page 22 of 23
 Case 2:18-cv-02024-JPS Filed 06/16/20 Page 22 of 23 Document 40
based on her race. Therefore, Plaintiff cannot show that Defendant

subjected her to a hostile work environment based on Defendant’s allegedly

racially motivated conduct. Lastly, Plaintiff cannot make out a prima facie

case of constructive demotion. Therefore, the Court must grant Defendant’s

motion for summary judgement and dismiss this action with prejudice.

      Accordingly,

      IT IS ORDERED that Defendant’s motion for summary judgment

(Docket #23) be and the same is hereby GRANTED; and

      IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

      The Clerk of the Court is directed to enter judgment accordingly.

      Dated at Milwaukee, Wisconsin, this 16th day of June, 2020.

                                  BY THE COURT:




                                  J.P. Stadtmueller
                                  U.S. District Judge




                          Page 23 of 23
Case 2:18-cv-02024-JPS Filed 06/16/20 Page 23 of 23 Document 40
